84372: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19437: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84372


Short Caption:GONZALES VS. PORRASCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A815381Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/16/2022 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMary GonzalesDanielle A. Kolkoski
							(Desert Ridge Legal Group)
						


RespondentJazmin PorrasPaul D. Powell
							(The Powell Law Firm)
						Thomas W. Stewart
							(The Powell Law Firm)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


06/06/2022OverdueTranscript RequestAppellant


06/06/2022OverdueResponseAppellant


08/22/2022OpenOpening Brief & AppendixAppellant





Docket Entries


DateTypeDescriptionPending?Document


03/15/2022Filing FeeFiling Fee Paid. $250.00 from Key Insurance Company.  Check no. 202503. (SC)


03/15/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-08258




03/15/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-08260




03/16/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC)22-08391




04/04/2022Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)22-10320




04/21/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)22-12622




04/22/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-12780




05/05/2022MotionFiled Appellant's Motion to Extend Time to File a Transcript Request Form and Opening Brief and Appendix. (SC)22-14439




05/11/2022Order/ProceduralFiled Order Granting Motion.  Appellants shall have until June 6, 2022, to file and serve the transcript request form or certificate of no transcript request.  Appellants shall have until August 22, 2022, to file and serve the opening brief and appendix.  (SC)22-14933




05/13/2022MotionFiled Respondent's Motion to Compel Cost Bond. (SC)22-15244




05/23/2022Order/ProceduralFiled Order.  Respondent has filed an unopposed motion for appellant to file a cost bond in accordance with NRAP 7. The motion is granted to the following extent. Appellant shall have 14 days from the date of this order to submit to the clerk of this court (1) proof of the $500 appeal bond's payment, (2) a file-stamped copy of a proper district court motion to fix a different bond amount, or (3) a file-stamped district court order showing that compliance with NRAP 7 has otherwise been accomplished. If appellant chooses to file a motion to fix a different bond amount in the district court, the district court shall rule on the motion within 30 days, and appellant shall then provide a file-stamped copy of the district court's order to this court. Failure to comply with this order may result in the imposition of sanctions, including the dismissal of this appeal.  (SC)22-16239




06/10/2022MotionFiled Stipulation/Dismiss Appeal with Prejudice. (SC)22-18547




06/13/2022Order/ProceduralFiled Order Partially Dismissing Appeal.  Pursuant to the stipulation of the parties, and cause appearing, Brianne Gonzales's appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Appellant Mary Gonzales's appeal shall proceed.  (SC)22-18743




06/16/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-19133




06/20/2022Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees. Case Closed/No Remittitur Issued. (SC)22-19437





Combined Case View